 



Exhibit 10.80
Royalty Agreement
This Agreement (the “Agreement”), entered into this 27th day of November, 2007,
by and between SOUTH CHINA HOUSE OF TECHNOLOGY CONSULTANTS LTD., (“SCHOT”) a
company duly established and existing pursuant to the laws of Hong Kong with its
registered office at Unit 1303-04, Block B Sea View Estate, 2-8 Watson Road.
North Point, Hong Kong; OLEVIA (FAR EAST) LIMITED (“Olevia Far East”) a company
duly established and existing pursuant to the laws of Hong Kong with its
registered office at Room 1801, Wing On Central Building, 26 Des Voeux Road
Central, Central, Hong Kong and SYNTAX-BRILLIAN CORPORATION (“Syntax-Brillian”)
a company duly established and existing pursuant to the laws of Delaware with
its register office at 1600 Desert Drive, Tempe, Arizona 85281, collectively
referred to as the “Parties”.
Recitals

  A.   Syntax-Brillian owns and controls the use of the OLEVIA trademark in the
People’s Republic of China as well as various other countries throughout the
world.     B.   Syntax-Brillian has developed and designed various consumer
electronic products including LCD television products to its unique
specifications and requirements.     C.   Olevia Far East, which is an
affiliated entity with Olevia (China), desires to secure an exclusive license to
perform direct drop ship business whereas it directly delivers and sells goods
as defined in Schedule III (hereinafter referred to as “Licensed Goods”) from
Taiwan to the Republic of China and Hong Kong (“Territory”). The granting of
such license rights is done with the full consent of Olevia (China) which holds
certain exclusive rights under a previously granted license of Syntax-Brillian.
    D.   SCHOT has developed strong connection with different channels within
the Territory and strong credibility with companies outside the Territory.

Now Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows.
1. Upon execution of this Agreement, Syntax-Brillian grants to Olevia Far East
an exclusive license to distribute, offer for sale, and sell the Licensed Goods
bearing the Trade Marks, on a royalty-bearing basis in respect of the Licensed
Goods as provided in Section 1(B) below. Such Licensed Goods may also be sold

 



--------------------------------------------------------------------------------



 



to a licensed and authorized distributor of Syntax-Brillian Licensed Goods for
the sale of such Licensed Goods in the People’s Republic of China.
1(B). Olevia Far East shall pay a royalty to Syntax-Brillian on all Licensed
Goods that are sold within the Territory as defined. This royalty shall be in
the amount of three percent (3%) of the total sales price, net of any taxes,
duties or other similar charges applied to the sales price of the Licensed
Goods.
1(C). SCHOT shall be responsible to manage the Olevia Far East royalty
calculations and shall collect the royalty fee on behalf of Syntax-Brillian on
the Licensed Goods that are sold within the Territory as defined.
1(D). Olevia Far East shall pay such royalty to Syntax-Brillian via SCHOT as
established in Section 1(B) and 1(C) herein on the following basis:
     (i) At the end of the second month of each calendar quarter (i.e., February
28th, May 31st, August 31st and November 30th), Olevia Far East through SCHOT
shall provide a good faith estimate of the royalties that will be due for that
calendar quarter based upon the estimated total net sales anticipated for said
quarter. Based upon said estimated total net sales, SCHOT shall collect from
Olevia Far East and shall be liable to pay to Syntax-Brillian the total
quarterly royalty of three percent (3%) of the quarterly estimated total net
sales within five (5) business days following the due date of such estimate.
     (ii) Within twenty (20) days of the end of each calendar quarter, Olevia
Far East through SCHOT shall provide to Syntax-Brillian a final report of the
actual net sales for the preceding calendar quarter. In the event the actual net
sales were less than the estimated total net sales for each respective quarter
upon which a royalty payment was made by Olevia Far East through SCHOT to
Syntax-Brillian, a credit will be issued to be applied to the royalties due in
the succeeding calendar quarter. In the event the actual sales exceeded the
estimated total sales for each respective quarter upon which a royalty payment
was made by Olevia Far East through SCHOT to Syntax-Brillian, an additional
royalty will be paid by Olevia Far East through SCHOT to Syntax-Brillian in the
amount of the underpayment. This reconciliation payment shall be made within
thirty (30) days of the end of the respective calendar quarter.
     (iii) All sales reports shall be subject to audit by Syntax-Brillian. SCHOT
and Olevia Far East shall cooperate in the completion of such audit by the
production of all business documents at its place of business within five
(5) days written notice of any audit request by Syntax-Brillian.
     (iv) Olevia Far East shall restrict its distribution, offers for sale and
sales of goods within the Territory to only those defined in Schedule III as
Licensed Goods bearing the Trade Marks as indicated in Schedule II.

 



--------------------------------------------------------------------------------



 



2. Olevia Far East shall pay for all costs associated with the distribution,
offer for sale and the manufacture of all Licensed Goods with the Territory.
3. Olevia Far East shall comply with any standard of quality as may be
prescribed by Syntax-Brillian from time to time and shall guarantee the quality
of the Licensed Goods provided under the Trade Marks.
4. All labels, tags and packaging bearing the Trade Marks shall be supplied by
Olevia Far East. All amendment on the existing artwork relating to the Trade
Marks to be used on labels, tags, packaging or any other materials bearing the
Trade Marks used by Olevia Far East must have the prior written approval from
Syntax-Brillian.
5. Syntax-Brillian warrants and covenants that it shall not in any way interfere
with the use of the Trade Marks by Olevia Far East or any party authorized by
Olevia Far East after the date of this Agreement provided that the use of the
Trademarks is consistent with the requirements of this Agreement.
6. Should any infringement, suspected infringement, passing off, suspected
passing off, unfair competition or anything analogous thereto be brought to
Olevia Far East’s attention, Olevia Far East shall immediately notify
Syntax-Brillian and the parties shall consult concerning action required to
protect the rights in the Trade Marks. All such costs of any action taken shall
be borne equally by Syntax-Brillian and Olevia Far East. If Syntax-Brillian
takes legal action to protect its rights, Olevia Far East will, at the request
of Syntax-Brillian, provide all reasonable assistance to Syntax-Brillian in that
action.
7. This Agreement shall be of the duration of two years unless varied,
terminated or superseded by subsequent agreement in writing between the parties.
In the event this Agreement is terminated, SCHOT may continue to distribute and
sell Syntax-Brillian products subject to separate procurement from
Syntax-Brillian at that time under terms that are mutually agreed to by the
Parties.
8. Each party undertakes on behalf of itself and any of its subsidiaries or
associated companies and its successors and assignees to observe and to comply
with all the terms of this Agreement.
9. This Agreement shall be binding upon all successors in title, assigns,
subsidiary company and affiliates of the parties hereto.
10. This Agreement shall be governed by and construed in accordance with the
laws of Hong Kong and the parties hereby agree to submit to the non-exclusive
jurisdiction of the courts of Hong Kong.

 



--------------------------------------------------------------------------------



 



Agreed To:

                  South China House of Technology       Syntax-Brillian
Corporation Consultants Ltd.            
 
               
By:
  /s/ Stanley Chan       By:   /s/ James Li
 
               
 
               
Title:
  Managing Director       Title:   CEO
 
               
 
               
Date:
  November 27, 2007       Date:   November 27, 2007
 
               
 
               
 
                Olevia (Far East) Limted            
 
               
By:
  /s/ Lin Chi Hsin            
 
               
 
               
Title:
  CEO            
 
               
 
               
Date:
  November 27, 2007            
 
               

 



--------------------------------------------------------------------------------



 



Schedule I
Territory
Republic of China
Hong Kong

 



--------------------------------------------------------------------------------



 



Schedule II
Trademarks
Olevia

 



--------------------------------------------------------------------------------



 



Schedule III
Licensed Goods
Televisions
Monitors

 